Citation Nr: 0425908	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-22 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) by which a 30 percent disability rating 
for PTSD was granted effective in November 1998.  In August 
1999, the veteran filed a notice of disagreement with both 
the assigned rating and the effective date.  A Statement of 
the Case (SOC) was issued in October 1999.  In his 
substantive appeal, received in November 1999, the veteran 
limited his appeal to the assignment of a 30 percent 
disability rating.  

A hearing was held at the RO before a hearing officer in 
March 2000.  A hearing was held before the undersigned 
Veterans Law Judge in April 2004.

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

A June 2004 statement from the veteran contains a claim of 
entitlement to a total disability rating based on individual 
unemployability.  The February 2004 hearing transcript shows 
that the veteran has also raised a claim of entitlement to 
service connection for hypertension as secondary to PTSD.  
The Board refers these matters for appropriate action.
 

REMAND

A June 2004 letter from a VA physician reflects that the 
"chronicity and degree of severity of PTSD symptoms" 
continued to impair the veteran's abilities to function 
socially and occupationally.  The physician indicated that 
the veteran should be considered permanently disabled and 
unemployable, but competent for VA purposes.  A June 2004 
letter from the veteran's employer indicated that the veteran 
was asked to resign his employment due to his medical 
conditions that caused him at times to act in ways not 
appropriate for the job as well as due to limited funds in 
the employer's budget.  The most recent VA examination of 
record was conducted in December 1998, at which time the 
veteran's impairment was characterized as "moderate."  As 
the recently submitted evidence suggests that the veteran's 
service-connected may have worsened, the Board feels that a 
current examination is warranted in the instant case.  See 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran's current VA treatment records should also be 
obtained.

As such, this matter is REMANDED for the following actions:

1.  Obtain the veteran's mental health 
and social worker records from the VA 
medical facility located in and around 
Atlanta, Georgia from February 2002 to 
the present, to include any treatment 
received at VetCenter facilities if 
appropriate.

2.  Schedule the veteran for a VA PTSD 
examination to determine the current 
nature and extent of his service-
connected PTSD.  The examiner is 
requested to identify all symptoms 
related to the veteran's 
service-connected PTSD and to assign a 
numerical code under the Global 
Assessment of Functioning that reflects 
only his service connected PTSD.  

The examiner should also offer an opinion 
addressing the relative degree of 
industrial impairment resulting from the 
veteran's PTSD, to include what types of 
employment activities would be limited 
due solely to the veteran's 
service-connected PTSD, exclusive of any 
other physical or nonservice-connected 
psychiatric impairment.  The examiner 
should also describe how the symptoms of 
the veteran's PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.  A complete 
rationale for all opinions offered should 
be provided.  Send the claims folder to 
the examiner for review.

3.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits 
and all evidence received since May 2003.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



